Citation Nr: 0021354	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
January 1967 to February 1972, and in the U.S. Coast Guard 
from October 1972 to October 1986.  His claim comes to the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a June 1994 rating decision, the RO originally denied 
the veteran's claim for service connection for PTSD; the 
veteran was notified of this denial in July 1994, but did not 
file a timely appeal.

3.  The evidence received since the June 1994 rating decision 
denying service connection for PTSD is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1994 RO rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the June 1994 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

In a June 1994 rating decision, the RO initially denied the 
veteran's claim for service connection for PTSD, then termed 
"a nervous condition including anxiety disorder, delusional 
disorder, and post-traumatic stress disorder," on the basis 
that while the evidence indicated a single diagnosis of PTSD, 
the stressor upon which this diagnosis relied was medically 
determined by a second examiner to be insufficient to meet 
the diagnostic criteria for PTSD.  

Evidence considered in June 1994 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, PTSD.

Also considered were two VA PTSD examination reports, both 
dated in September 1993.  At the time of the first of these 
two examinations, the veteran stated that he had been 
discharged from the military 8 months prior to achieving 20 
years of service, following a urine test which was positive 
for marijuana.  He stated that ever since this discharge, he 
had suffered from depression, anger, rage attacks, and 
irritability.  The examiner noted that while the veteran did 
report some combat exposure in Vietnam, having had some 
friends killed, and some intrusive recollections of losing 
these friends, "he did not concentrate on these events as 
the significant current problems."  Following a mental 
status examination, the examiner diagnosed PTSD, mild to 
moderate, rule out major depression.  The examiner noted that 
usually, the diagnosis of PTSD required a potentially life-
threatening stressor.  However, he also noted that the 
diagnostic criteria of the Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition (DSM III), then in effect, 
required only an event that was outside the range of usual 
human experience and which would be markedly distressing to 
almost anyone.  The examiner then opined that the veteran's 
discharge from employment a few months prior to retirement 
would be distressing to almost anyone.

At the time of the second VA examination, a few days later, 
the veteran again complained of having been discharged from 
the service, claiming that his discharge was due to the 
vendetta of a particular captain, racism in the military, and 
a conspiracy by the Coast Guard and his lawyers.  He again 
reported that he saw combat, and reported some PTSD symptoms.  
Following a mental status examination, the examiner rendered 
Axis I diagnoses of delusional disorder, rule out paranoid 
schizophrenia, and cannabis abuse.  This examiner stated that 
he would also like to rule out PTSD, but that he did not see 
many symptoms of this disorder. 

Due to these conflicting examination results, the RO 
submitted the claims file to the VA Medical Center's Chief of 
the Psychiatry Service (CPS), and requested that he attempt 
to reconcile these differing diagnoses.  In this opinion, 
dated in May 1994, the CPS stated that, in his opinion, 
anxiety disorder, not otherwise specified, best suited the 
constellation of symptoms noted by the previous two 
examiners.  After describing the veteran's claimed stressor 
of being unable to complete his 20 years of military service 
which he needed for retirement, he indicated that "I do not 
personally believe that this type of stressor, as 
catastrophic as it may prove to be emotionally for some 
individuals, meets the intent under DSM-IIIR for post-
traumatic stress disorder."

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in July 1994.  However, no 
appeal was filed within one year of notification of the June 
1994 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1994 
decision includes the report of a VA PTSD examination 
conducted in January 1998.  At that time, the veteran again 
spoke of being discharged from the military for cannabis use, 
and reported that while in Vietnam there were red alerts 
several times a week, and that at times he was required to 
carry bodies from the hospital on medivacs and to perform 
guard duty.  Following a mental status examination, the 
examiner rendered an Axis I diagnosis of dysthymic disorder.  
He further commented that "[w]hile there appeared to be some 
episodic features of PTSD, these were not considered 
sufficient in breadth, frequency, or intensity to meet 
criteria for a diagnosis of Post Traumatic Stress Disorder."

A review of this newly-submitted evidence reveals that it 
does not contain a current diagnosis of PTSD.  Indeed, the 
only evidence which would tend to show that the veteran 
currently suffers from PTSD is his own assertions, made in 
various correspondence sent to the VA, to the effect that he 
currently suffers from PTSD as a result of stressors 
experienced while on active duty service.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
diagnosis and medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Furthermore, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while new evidence, in 
the sense that it was not previously of record, has been 
submitted since the time of the prior June 1994 rating 
decision, the evidence is not probative to the question of 
whether the veteran currently suffers from PTSD as a result 
of claimed inservice stressors.  On the contrary, the medical 
evidence submitted since that time shows that the veteran 
does not suffer from PTSD.

The Board has considered the veteran's claim on a ground 
different from that considered by the RO.  That is, it has 
determined whether new and material evidence has been 
submitted to reopen a previously denied claim.  The RO, in a 
rating decision dated March 1998, instead characterized the 
issue on appeal as entitlement to service connection for 
PTSD.  However, on appeal, the Board recharacterized the 
issue because the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal despite the RO's March 
1998 action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

Based on the above evidence, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for PTSD.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for PTSD.  See Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996) and Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Essentially, to reopen his claim the 
veteran needs competent medical evidence, such as an opinion, 
preferably based on review of the medical evidence, that he 
currently suffers from PTSD which is related to a stressor 
suffered in service.



ORDER

New and material evidence not having been submitted, service 
connection for PTSD is denied.



		
	L. J. NOTTLE 
	Acting Member, Board of Veterans' Appeals



 

